             Case 18-34658 Document 713 Filed in TXSB on 04/06/21 Page 1 of 2




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION                                                           ENTERED
                                                                                                                    04/06/2021


    In re:                                                     Case No. 18-34658

    Houtex Builders, LLC, et al.1                              Chapter 11

              Debtors.                                         Jointly Administered


     ORDER GRANTING APPLICATION TO EMPLOY PARKINS LEE & RUBIO LLP
         AS COUNSEL TO THE DEBTORS AND DEBTORS-IN-POSSESSION


             The Court, having considered the Application To Employ Parkins Lee & Rubio LLP as

Counsel To the Debtors and Debtors-In-Possession (the “Application”),2 finds that notice of the

Application was appropriate and in accordance with the Bankruptcy Code and the Bankruptcy

Rules, and that based on the law and facts set forth in the Application and the record in this case,

the Court finds that the relief requested in the Application is in the best interests of the Debtor’s

estate and its creditors and therefore should be GRANTED. Accordingly, it is hereby ORDERED

that:

             1.       In accordance with sections 327 and 328 of the Bankruptcy Code, the Debtors are

authorized to employ and retain Parkins Rubio & Rubio LLP (“PLR”) as their counsel, under the

terms set forth in the Application and the Engagement Letter. PLR is authorized to perform any

and all legal services for the Debtors that are necessary or appropriate in connection with this

Chapter 11 Cases.




1
             The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
             tax identification number, are: HouTex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).
2
             Capitalized terms used but not defined herein have the meanings assigned to such terms in the Application.
        Case 18-34658 Document 713 Filed in TXSB on 04/06/21 Page 2 of 2




       2.      Pursuant to section 328(a) of the Bankruptcy Code, the Debtors may retain PLR on

any reasonable terms and conditions. Pursuant to the Engagement Letter, the Debtors have

consented to a third-party payor, Charles Foster, paying its legal fees and Charles Foster has agreed

to pay the legal fees and reimburse the expenses of PLR in accordance with the Engagement Letter.

PLR shall seek compensation of its fees and reimbursement of its expenses exclusively from

Charles Foster and not from the Debtors.

       3.      Given that the Debtors are not compensating PLR or reimbursing its expenses, PLR

has no obligation to file fee applications.

       4.      The Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation, interpretation, and enforcement of this Order.




              April
               April06,04,2021
                           2018
                                              JEFFREY P. NORMAN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 2
